UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05037 Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2014 Item 1. Report to Stockholders. Congress Large Cap Growth Fund Congress Mid Cap Growth Fund Congress All Cap Opportunity Fund ANNUAL REPORT December 31, 2014 CONGRESS FUNDS TABLE OF CONTENTS Shareholder Letter 1 Sector Allocations 5 Historical Performance 6 Schedules of Investments Congress Large Cap Growth Fund 12 Congress Mid Cap Growth Fund 14 Congress All Cap Opportunity Fund 16 Statements of Assets and Liabilities 18 Statements of Operations 20 Statements of Changes in Net Assets 22 Financial Highlights 28 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 44 Expense Examples 45 Approval of Investment Advisory Agreement 47 Trustees and Executive Officers 51 Additional Information 54 Privacy Notice Inside Back Cover Annual Letter to Mutual Fund Shareholders For the period January 1, 2014 to December 31, 2014 General Market Commentary: The resiliency exhibited by the stock market since March, 2009 continued through 2014 as the S&P 500 Index returned 13.7% for the year.Broader measures of our economy including interest rates, inflation and employment were conducive to moderate economic growth and earnings. During the course of the year the Federal Reserve gradually tapered its bond buying program. Fears that ending the program would lead to rising rates or a slowing economy never materialized.Interest rates fell from 3.0% on the US Treasury 10 year in January to 2.2% at year end.Employment improved throughout the year with the unemployment rate falling from 6.7% in January to close the year at 5.6%. Often low levels of interest rates combined with improvements in unemployment lead to fears of inflation.Inflation however remained subdued with the latest readings indicating that the Consumer Price Index (CPI) increased a scant 0.8% during 2014. Stock market volatility remained quiescent for most of 2014.Volatility picked up in early 2015. The continued fall in energy prices has raised growth concerns for China and increased fears of outright deflation in Europe.Simultaneously, the US dollar has appreciated considerably.Combined these events add to uncertainty about economic growth, inflation and earnings growth.As a result, volatility is likely to remain higher than our experience over the last five years. Performance Highlights: Large Cap Growth For the year the Large Cap Growth fund’s retail class returned 8.98% compared with 13.69% for the S&P 500 Index.The institutional class returned 9.27% for the same period. Apple, Inc., one of the fund’s largest holdings returned 37.7% on a price basis for the year.Some of our healthcare holdings also performed particularly well including UnitedHealth Group, Celgene Corp and AmerisourceBergen.From a sector perspective relative to the S&P 500 Index, we had a lower exposure to energy which aided the portfolio as energy prices fell.Our consumer discretionary names such as Disney and Home Depot also performed well on a relative basis.Our exposure to the materials and industrials sectors hurt the portfolio on a relative basis.These two sectors are often tied to the robustness of economic growth.As economic growth rates slowed in Europe and China these sectors underperformed the broader market. In late December, the fund distributed $1.44 per retail share and $1.50 per institutional share representing ordinary income and capital gains for the year. 1 Mid Cap Growth For the year, the Mid Cap Growth Fund retail class returned 11.22% compared with 11.90% for the Russell Mid Cap Growth Index.The institutional class returned 11.49% for the same period. The second half of 2014 saw much higher stock market volatility than the first which was beneficial to relative performance.However, it was not strong enough to counterbalance the weakness early in the year. Two companies in the portfolio were the subject of acquisition activity and subsequently sold from the portfolio.Micros Systems was acquired by Oracle in September and an acquisition of Sigma Aldrich by Merck KGaA was still pending as of year end.Both offers resulted in premiums for shareholders.Another portfolio change was a result of strict adherence to our investment philosophy.Mylan Laboratories was sold from the portfolio when it reached our size limit of $20 billion in market capitalization.Strong contributions from Skyworks Solutions and O’Reilly Automotive helped offset weakness from our energy related names, Core Laboratories, Oceaneering International, and Mastec. In late December the fund distributed $0.56 per retail share and $0.58 per institutional share representing ordinary income and capital gains for the 2014 year. All Cap Opportunity For the year, the All Cap Opportunity Fund retail class returned 13.67% compared with 12.56% for the Russell 3000 Index.The institutional class returned 13.95% for the same period. The market for stocks generally improved in spite of the year-long uncertainty of the Federal interest rate activities and the onset of low oil prices during the last quarter of the year.The portfolio holding, Palo Alto Networks, returned over one hundred percent as corporations became more aware of the growing cyber security threat to their computer and communications systems.Consumer related stocks such as Supervalu also did well, as the company continued refocusing on its core competencies rather than exploring flawed growth strategies.Offsetting these gains were companies such as JC Penny, whose stock performance has yet to reflect the operational improvements and a slow but consistent return of its traditional consumer base. In late December the fund distributed $0.06 per retail share and $0.09 per institutional share representing ordinary income and capital gains for the 2014 year. Portfolio Commentary: Large Cap Growth The portfolio remains fully invested in established growth companies with a dividend yield of 1.2%.Seventy five percent of the holdings pay a dividend. 2 Celgene Corp and Apple Inc are the largest holdings at over 3.2% of the portfolio each.Similar to 2013, technology at 25.9% of the portfolio is the largest sector. During the fourth quarter we decreased our energy exposure with the sale of Noble Corp and sold Precision Cast Parts, a manufacturer of metal components for the aerospace, energy and other industries worldwide.The replacements include Cerner, Automatic Data Processing and JB Hunt.The three new names are more domestic in nature and are less susceptible to falling energy prices. Mid Cap Growth We continue to employ a growth at a reasonable risk strategy.We believe that portfolio risk level is another aspect of investing that is virtually impossible to “time” correctly.Therefore, we strive to maintain a constant level of risk. At year end 2014, our largest areas of exposure were Industrial, Consumer Discretionary, and Technology.During the year, we made several changes to our Industrial sector investments and are optimistic about US economic growth versus the rest of the world. We are excited about our opportunities in Consumer Discretionary because of the improving financial situation of US households.Our Technology investments have the potential to benefit from strong consumer spending and network investments to keep up with increasing bandwidth requirements and complexity. All Cap Opportunity The portfolio is invested in a range of market capitalizations and styles.On December 31, 2014 some of the largest positions in the fund were Home Shopping Network, Equinix and Starz.The fund has considerable exposure to consumer discretionary stocks, as a result of our expectations that the US consumer should continue to recover throughout 2015. As the year progresses, we expect low energy prices to enhance the general economic recovery, and we believe the portfolio is well positioned to reflect this outlook. In Closing: Thank you for the confidence you place in us and for your investment in the Funds.We look forward to serving your investment needs. Sincerely, Daniel A. Lagan, CFA Peter C. Andersen, CFA Todd Solomon, CFA Large Cap Growth All Cap Opportunity Mid Cap Growth 3 Important Disclosures Past performance is not a guarantee of future results. The opinions provided herein are those of Congress Asset Management and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Investment performance reflects fee waivers. In the absence of such waivers total returns would be reduced. Mutual fund investing involves risk. Principal loss is possible. The Funds may invest in foreign securities which may involve greater volatility and political, economic, and currency risks and differences in accounting methods. Investments in small and mid-sized companies involve additional risks such as limited liquidity and greater volatility than larger companies. The Congress All Cap Opportunity Fund may invest in debt securities which typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. The Congress Large Cap Growth Fund may invest in Exchange Traded Funds (ETFs), which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Diversification does not assure a profit or protect against loss in a declining market. Earnings growth is not representative of the fund’s future performance. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell Mid Cap Growth Index measures performance of the mid-cap growth segment of the U.S. Equity Universe.The Russell 3000 Index measures performance of the largest 3,000 U.S. companies representing approximately 98% of the U.S. Equity Universe.One cannot invest directly in an index. Dividend Yield is a financial ratio that shows how much a company pays out in dividends each year relative to its share price.It is calculated by dividing annual dividends per share by the price per share. Market Capitalization is the total dollar value of all of a company’s outstanding sharesIt is calculated by multiplying a company’s shares outstanding by the current market price of one share. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investment in this report. Congress Funds are distributed by Quasar Distributors, LLC 4 CONGRESS FUNDS SECTOR ALLOCATIONS at December 31, 2014 (Unaudited) Congress Large Cap Growth Fund Sector Percent of Net Assets Information Technology 25.9% Health Care 19.0% Consumer Discretionary 14.2% Industrials 12.4% Consumer Staples 10.0% Financials 10.0% Materials 4.4% Energy 4.1% Cash* 0.0% Net Assets 100.0% *Cash Equivalents and Other Assets in Excess of Liabilities. Congress Mid Cap Growth Fund Sector Percent of Net Assets Industrials 24.7% Consumer Discretionary 20.4% Information Technology 20.3% Health Care 12.7% Financials 6.8% Consumer Staples 5.1% Materials 4.9% Energy 4.5% Cash* 0.6% Net Assets 100.0% *Cash Equivalents and Other Assets in Excess of Liabilities. Congress All Cap Opportunity Fund Sector Percent of Net Assets Consumer Discretionary 30.7% Information Technology 21.8% Industrials 12.4% Financials 7.9% Materials 7.7% Health Care 7.4% Consumer Staples 4.8% Cash* 7.3% Net Assets 100.0% *Cash Equivalents and Other Assets in Excess of Liabilities. 5 CONGRESS LARGE CAP GROWTH FUND HISTORICAL PERFORMANCE Value of $10,000 vs. Russell 1000® Growth Index and S&P 500® Index Annualized Returns for the year ended December 31, 2014 Since Ending One Three Five Inception Value Year Year Year (3/31/2009) (12/31/2014) Congress Large Cap Growth Fund, Retail Class 8.98% 16.22% 12.20% 16.25% Russell 1000® Growth Index 13.05% 20.26% 15.81% 20.91% 29,817 S&P 500® Index 13.69% 20.41% 15.45% 20.44% 29,153 This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2009, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a Fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return andprincipal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-688-1299. The Fund imposes a 1% redemption fee on shares held for less than 90 days. Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 6 CONGRESS LARGE CAP GROWTH FUND HISTORICAL PERFORMANCE Value of $500,000 vs. Russell 1000® Growth Index and S&P 500® Index Annualized Returns for the year ended December 31, 2014 One Three Since Inception Ending Value Year Year (4/30/2010) (12/31/2014) Congress Large Cap Growth Fund, Institutional Class 9.27% 16.50% 12.83% Russell 1000® Growth Index 13.05% 20.26% 15.61% 984,539 S&P 500® Index 13.69% 20.41% 14.94% 958,146 This chart illustrates the performance of a hypothetical $500,000 investment made on April 30, 2010, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a Fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-688-1299. The Fund imposes a 1% redemption fee on shares held for less than 90 days. Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 7 CONGRESS MID CAP GROWTH FUND HISTORICAL PERFORMANCE Value of $10,000 vs. Russell Midcap® Growth Index and S&P 500® Index Annualized Returns for the year ended December 31, 2014 Since Inception Ending Value One Year (10/31/2012) (12/31/2014) Congress Mid Cap Growth Fund, Retail Class 11.22% 21.81% Russell Midcap® Growth Index 11.90% 23.53% 15,807 S&P 500® Index 13.69% 21.59% 15,276 This chart illustrates the performance of a hypothetical $10,000 investment made on October 31, 2012, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a Fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-688-1299. The Fund imposes a 1% redemption fee on shares held for less than 90 days. Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 8 CONGRESS MID CAP GROWTH FUND HISTORICAL PERFORMANCE Value of $500,000 vs. Russell Midcap® Growth Index and S&P 500® Index Annualized Returns for the year ended December 31, 2014 Since Inception Ending Value One Year (10/31/2012) (12/31/2014) Congress Mid Cap Growth Fund, Institutional Class 11.49% 22.07% Russell Midcap® Growth Index 11.90% 23.53% 790,342 S&P 500® Index 13.69% 21.59% 763,815 This chart illustrates the performance of a hypothetical $500,000 investment made on October 31, 2012, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a Fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-688-1299. The Fund imposes a 1% redemption fee on shares held for less than 90 days. Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 9 CONGRESS ALL CAP OPPORTUNITY FUND HISTORICAL PERFORMANCE Value of $10,000 vs. Russell 3000® Index and S&P 500® Index Annualized Returns for the year ended December 31, 2014 Since Inception Ending Value One Year (10/31/2012) (12/31/2014) Congress All Cap Opportunity Fund, Retail Class 13.67% 20.56% Russell 3000® Index 12.56% 21.81% 15,334 S&P 500® Index 13.69% 21.59% 15,276 This chart illustrates the performance of a hypothetical $10,000 investment made on October 31, 2012, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a Fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-688-1299. The Fund imposes a 1% redemption fee on shares held for less than 90 days.Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 10 CONGRESS ALL CAP OPPORTUNITY FUND HISTORICAL PERFORMANCE Value of $500,000 vs. Russell 3000® Index and S&P 500® Index Annualized Returns for the year ended December 31, 2014 Since Inception Ending Value One Year (10/31/2012) (12/31/2014) Congress All Cap Opportunity Fund, Institutional Class 13.95% 20.93% Russell 3000® Index 12.56% 21.81% 766,711 S&P 500® Index 13.69% 21.59% 763,815 This chart illustrates the performance of a hypothetical $500,000 investment made on October 31, 2012, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a Fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-688-1299. The Fund imposes a 1% redemption fee on shares held for less than 90 days. Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 11 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2014 Shares Value COMMON STOCKS: 100.0% Banks: 2.5% PNC Financial Services Group, Inc. $ Capital Goods: 7.7% Emerson Electric Co. Illinois Tool Works, Inc. United Technologies Corp. W.W. Grainger, Inc. Consumer Durables & Apparel: 1.5% Under Armour, Inc.* Consumer Services: 2.3% Starbucks Corp. Diversified Financials: 7.5% American Express Co. The Charles Schwab Corp. Intercontinental- Exchange, Inc. Energy: 4.1% EOG Resources, Inc. Schlumberger Ltd. Food & Staples Retailing: 2.8% Costco Wholesale Corp. Food, Beverage & Tobacco: 2.3% Brown-Forman Corp. Health Care Equipment & Services: 8.5% AmerisourceBergen Corp. Cerner Corp.* UnitedHealth Group, Inc. Household & Personal Products: 4.9% Colgate-Palmolive Co. Estée Lauder Companies, Inc. - Class A Materials: 4.4% Ecolab, Inc. Praxair, Inc. Media: 2.8% The Walt Disney Co. Pharmaceuticals, Biotechnology & Life Sciences: 10.5% Biogen Idec, Inc.* Celgene Corp.* Johnson & Johnson Perrigo Co. Retailing: 7.6% The Home Depot, Inc. Priceline Group, Inc.* The TJX Companies, Inc. Semiconductors & Semiconductor Equipment: 2.6% Analog Devices, Inc. Software & Services: 15.4% Adobe Systems, Inc.* Automatic Data Processing, Inc. eBay, Inc.* Fortinet, Inc.* Google, Inc. - Class A* Google, Inc. - Class C* Visa, Inc. The accompanying notes are an integral part of these financial statements. 12 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2014 (Continued) Shares Value Technology Hardware & Equipment: 7.9% Amphenol Corp. $ Apple, Inc. QUALCOMM, Inc. Transportation: 4.7% Canadian National Railway Co. J.B. Hunt Transport Services, Inc. TOTAL COMMON STOCKS (Cost $30,108,812) SHORT-TERM INVESTMENTS: 0.0% Money Market Fund: 0.0% Invesco Short-Term Prime Portfolio - Institutional Class, 0.040%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $333) TOTAL INVESTMENTS IN SECURITIES: 100.0% (Cost $30,109,145) Other Assets in Excess of Liabilities: 0.0% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. Seven-day yield as of December 31, 2014. The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard and Poor’s Financial Services, LLC (“S&P”). GICS® is a service mark of MSCI, Inc and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 CONGRESS MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2014 Shares Value COMMON STOCKS: 97.4% Banks: 2.5% Signature Bank* $ Capital Goods: 16.7% Graco Inc. Hexcel Corp.* Lennox International Inc. MasTec, Inc.* The Middleby Corp.* Snap-on, Inc. W.W. Grainger, Inc. Commercial & Professional Services: 5.3% Cintas Corp. Equifax Inc. Consumer Durables & Apparel: 10.4% Carter’s, Inc. Jarden Corp.* Polaris Industries, Inc. Wolverine World Wide, Inc. Consumer Services: 2.4% Texas Roadhouse, Inc. Diversified Financials: 2.3% Raymond James Financial, Inc. Energy: 4.5% Core Laboratories N.V. Oceaneering International, Inc. Food, Beverage & Tobacco: 2.6% The Hain Celestial Group, Inc.* Health Care Equipment & Services: 7.6% The Cooper Companies, Inc. Henry Schein, Inc.* IDEXX Laboratories, Inc.* Household & Personal Products: 2.5% Church & Dwight Co., Inc. Materials: 4.9% Airgas, Inc. FMC Corp. Media: 2.4% Scripps Networks Interactive, Inc. - Class A Pharmaceuticals, Biotechnology & Life Sciences: 5.1% Mettler-Toledo International, Inc.* PAREXEL International Corp.* Retailing: 5.2% O’Reilly Automotive, Inc.* Williams-Sonoma, Inc. Semiconductor & Semiconductor Equipment: 5.5% Linear Technology Corp. Skyworks Solutions, Inc. The accompanying notes are an integral part of these financial statements. 14 CONGRESS MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2014 (Continued) Shares Value Software & Services: 9.8% Alliance Data Systems Corp.* $ ANSYS, Inc.* Jack Henry & Associates, Inc. Synopsys, Inc.* Technology Hardware & Equipment: 5.0% F5 Networks, Inc.* FEI Co. Transportation: 2.7% J.B. Hunt Transport Services, Inc. TOTAL COMMON STOCKS (Cost $172,625,854) REAL ESTATE INVESTMENT TRUSTS: 2.0% Camden Property Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $3,639,513) SHORT-TERM INVESTMENTS: 0.0% Money Market Fund: 0.0% Invesco Short-Term Prime Portfolio - Institutional Class, 0.040%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $479) TOTAL INVESTMENTS IN SECURITIES: 99.4% (Cost $176,265,846) Other Assets in Excess of Liabilities: 0.6% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. Seven-day yield as of December 31, 2014. The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard and Poor’s Financial Services, LLC (“S&P”). GICS® is a service mark of MSCI, Inc and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 CONGRESS ALL CAP OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at December 31, 2014 Shares Value COMMON STOCKS: 88.9% Banks: 4.1% People’s United Financial, Inc. $ Capital Goods: 8.3% Fortune Brands Home & Security, Inc. United Rentals, Inc.* Consumer Services: 7.3% Diamond Resorts International, Inc.* Las Vegas Sands Corp. Food & Staples Retailing: 4.8% SuperValu, Inc.* Health Care Equipment & Services: 3.4% Teleflex, Inc. Materials: 7.7% Airgas, Inc. Tronox Ltd. Media: 10.5% Starz* Twenty-First Century Fox, Inc. Pharmaceuticals, Biotechnology & Life Sciences: 4.0% Valeant Pharmaceuticals International, Inc.* Retailing: 12.9% HSN, Inc. J.C. Penney Co., Inc.* Software & Services: 16.3% Cardtronics, Inc.* Equinix, Inc. VeriFone Systems, Inc.* Technology Hardware & Equipment: 5.5% Palo Alto Networks, Inc.* Transportation: 4.1% Canadian Pacific Railway Ltd. TOTAL COMMON STOCKS (Cost $11,652,317) REAL ESTATE INVESTMENT TRUSTS: 3.8% American Tower Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $508,586) The accompanying notes are an integral part of these financial statements. 16 CONGRESS ALL CAP OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at December 31, 2014 (Continued) Shares Value SHORT-TERM INVESTMENTS: 5.6% Money Market Funds: 5.6% Invesco Short-Term Investments Treasury Portfolio - Institutional Class, 0.010%(1) $ Invesco Short-Term Prime Portfolio - Institutional Class, 0.040%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $905,198) TOTAL INVESTMENTS IN SECURITIES: 98.3% (Cost $13,066,101) Other Assets in Excess of Liabilities: 1.7% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. Seven-day yield as of December 31, 2014. The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard and Poor’s Financial Services, LLC (“S&P”). GICS® is a service mark of MSCI, Inc and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 CONGRESS FUNDS STATEMENTS OF ASSETS AND LIABILITIES at December 31, 2014 Large Mid Cap All Cap Cap Growth Growth Opportunity Fund Fund Fund ASSETS: Investments in securities, at value (Cost $30,109,145, $176,265,846, and $13,066,101, respectively) $ $ $ Cash — — Receivables: Fund shares sold Dividends and interest Due from advisor, net — — Prepaid expenses Total assets LIABILITIES: Payables: Line of credit — Fund shares redeemed Distribution fees Transfer agent fees Fund accounting fees Administration fees Investment advisory fees, net — Chief Compliance Officer fees Custody fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 18 CONGRESS FUNDS STATEMENTS OF ASSETS AND LIABILITIES at December 31, 2014 (Continued) Large Mid Cap All Cap Cap Growth Growth Opportunity Fund Fund Fund COMPONENTS OF NET ASSETS: Paid-in capital $ $ $ Undistributed net investment income — Undistributed net realized gain on investments and foreign currency Net unrealized appreciation on investments Net assets $ $ $ Retail Class: Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ $ Institutional Class: Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ $ The accompanying notes are an integral part of these financial statements. 19 CONGRESS FUNDS STATEMENTS OF OPERATIONS For the Year Ended December 31, 2014 Large Mid Cap All Cap Cap Growth Growth Opportunity Fund Fund Fund INVESTMENT INCOME Dividends (net of foreign withholding tax of $1,967, $5,888, and $588, respectively) $ $ $ Interest Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Administration fees Distribution fees - Retail Class Fund accounting fees Registration fees Audit fees Chief Compliance Officer fees Trustee fees Reports to shareholders Custody fees Miscellaneous expenses Legal fees Insurance expense Interest expense 9 — — Total expenses Less: fees waived ) ) ) Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS & FOREIGN CURRENCY TRANSACTIONS Net realized gain (loss) on investments & foreign currency ) Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. 20 (This Page Intentionally Left Blank.) 21 CONGRESS LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Class ) ) Institutional Class ) ) From net realized gain on investments: Retail Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares - Retail Class(1) ) ) Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 22 CONGRESS LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) Summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2014 December 31, 2013 Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed(2) Net decrease ) $ ) ) $ ) Net of redemption fees of $1,111 and $664, respectively. Year Ended Year Ended December 31, 2014 December 31, 2013 Shares Value Shares Value Institutional Class Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed(3) Net increase $ $ Net of redemption fees of $— and $1,487, respectively. The accompanying notes are an integral part of these financial statements. 23 CONGRESS MID CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Class — — Institutional Class ) — From net realized gain on investments: Retail Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class(1) Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year End of year $ $ The accompanying notes are an integral part of these financial statements. 24 CONGRESS MID CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) Summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2014 December 31, 2013 Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed(2) Net increase $ $ Net of redemption fees of $4,032 and $3,049, respectively. Year Ended Year Ended December 31, 2014 December 31, 2013 Shares Value Shares Value Institutional Class Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed(3) Net increase $ $ Net of redemption fees of $2,767 and $3,447, respectively. The accompanying notes are an integral part of these financial statements. 25 CONGRESS ALL CAP OPPORTUNITY FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Class ) ) Institutional Class ) ) From net realized gain on investments: Retail Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class(1) Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 26 CONGRESS ALL CAP OPPORTUNITY FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) Summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2014 December 31, 2013 Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed(2) Net increase $ $ Net of redemption fees of $190 and $185, respectively. Year Ended Year Ended December 31, 2014 December 31, 2013 Shares Value Shares Value Institutional Class Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed(3) Net increase $ $ Net of redemption fees of $30 and $—, respectively. The accompanying notes are an integral part of these financial statements. 27 CONGRESS LARGE CAP GROWTH FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year RETAIL CLASS Year Ended December 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income(1) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income ) From net realized gain ) ) — — — Total distributions ) Paid-in capital from redemption fees (Note 2) Net asset value, end of year $ Total Return % SUPPLEMENTAL DATA: Net assets, end of year (millions) $ Portfolio turnover rate 36
